287 F.2d 886
PARTENREEDEREI "WALLSCHIFF", owner of THE M/V WALLSCHIFF, Libelant and Cross-Claimant-Appellant,v.THE STEAMER PIONEER, her engines, etc., and the Cleveland-Cliffs Iron Company, bareboat chartered owner of the Steamer Pioneer, Claimant-Respondent and Cross-Libelant Appellee.AMERICAN SEATING COMPANY et al., Libelants-Appellants,v.THE STEAMER PIONEER, her engines, etc., and the Cleveland-Cliffs Iron Company, Claimant-Respondent-Appellee.
No. 14267.
No. 14268.
United States Court of Appeals Sixth Circuit.
February 24, 1961.

1
Richard G. Ashworth, New York City, Foster, Meadows & Ballard, Detroit, Mich., and Haight, Gardner, Poor & Havens, New York City, on brief, for Partenreederei "Wallschiff".


2
Hill, Lewis, Andrews, Adams, Goodrich & Power, Detroit, Mich., and Bingham, Englar, Jones & Houston, New York City, for American Seating Co. et al.


3
L. C. Hinslea and Lucian Y. Ray, Cleveland, Ohio, McCreary, Hinslea & Ray, Cleveland, Ohio, and Watson, Lott & Wunsch, Detroit, Mich., on brief, for appellee.


4
Before McALLISTER, Chief Judge, CECIL, Circuit Judge, and BOYD, District Judge.

ORDER.

5
The above cause coming on to be heard upon the record, the briefs of the parties and the arguments of counsel in open court, and it appearing that the findings of fact and conclusions of law of the District Court are clearly supported by the weight of the evidence, and the court being duly advised,


6
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons stated in the findings of fact, and conclusions of law, and on the opinion of Judge O'Sullivan, reported in 164 F.Supp. 421.